UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2250




In re:   DEBORAH BORDEAUX,



                Petitioner.




    On Petition for a Writ of Mandamus.     (4:09-cv-70013-TLW)


Submitted:   June 21, 2010                   Decided:   July 9, 2010


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Deborah Bordeaux, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Deborah      Bordeaux       petitions      for   a     writ    of    mandamus,

alleging the district court has unduly delayed acting on her 28

U.S.C.A. § 2255 (West Supp. 2010) motion.                           She seeks an order

from this court directing the district court to issue a decision

on the motion within twenty days of the date of this order.                                 She

also    seeks    an    order    directing         that    the    judge       should    recuse

himself and that the district court should inform the Internal

Revenue      Service     (“IRS”)       that    the    forfeiture        amount       was    not

income.

               Mandamus relief is a drastic remedy and should be used

only    in   extraordinary       circumstances.              Kerr     v.     United    States

Dist.     Court,      426 U.S. 394,    402     (1976);        United       States    v.

Moussaoui,      333 F.3d 509,       516-17    (4th    Cir.     2003).         Further,

mandamus     relief      is   available       only    when      the    petitioner      has   a

clear right to the relief sought.                    In re First Fed. Sav. & Loan

Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).                           Mandamus may not be

used as a substitute for appeal.                     In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

               We find there has been no undue delay in the district

court with regard to reaching a decision on the § 2255 motion.

We further find Bordeaux’s request that this court order the

district court to assign a new judge is moot.                                After Bordeaux

filed    the    petition       for     a    writ     of     mandamus,        the    case    was

                                              2
reassigned.    We also find Bordeaux fails to show she has a clear

right to an order from this court directing the district court

to inform the IRS that the forfeiture amount was not income.

           Accordingly,     although        we   grant    leave    to    proceed    in

forma pauperis, we deny the mandamus petition.                    We dispense with

oral   argument   because      the    facts      and   legal      contentions      are

adequately    presented   in    the    materials         before    the   court     and

argument would not aid the decisional process.

                                                                   PETITION DENIED




                                        3